—Judgment unanimously affirmed. Memorandum: Defendant contends that Supreme Court improperly allowed the People to bolster the testimony of the complainant by admitting the testimony of a third person on the complainant’s "prompt complaint” of rape. The court did not err in allowing that testimony to establish prompt complaint. It did not constitute bolstering (see, People v McDaniel, 81 NY2d 10, 14, 17-18; cf., People v Taylor, 142 AD2d 410, 421, affd 75 NY2d 277). Even if the testimony constituted bolstering, its admission was harmless in light of the overwhelming evidence of defendant’s guilt (see, People v Marks, 182 AD2d 1122).
We have considered defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Rape, 1st Degree.) Present—Denman, P. J., Pine, Lawton, Wesley and Davis, JJ.